Citation Nr: 1104863	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-34 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota

THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for dystonia.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a seizure disorder.  

3.  Entitlement to service connection for an eye disorder. 

4.  Entitlement to service connection for an ear disorder.  

5.  Entitlement to service connection for a cardiovascular 
disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from April 1972 to April 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2008 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Paul, Minnesota.  

In the Veteran's November 2008 VA Form 9, Appeal to the Board, he 
requested a Board hearing at the local RO.  However, in VA Form 9 
in May 2009 he indicated that he did not want a Board hearing.  
Subsequently, the Veteran's service representative stated in June 
2009 that the Veteran did "not wish to have a travel [B]oard 
hearing."  Accordingly, the request for a hearing has been 
withdrawn.  

A motion to advance the case on the docket was received in 
November 2010.  In December 2010 that motion was denied but the 
Veteran was informed that another motion would be considered if 
additional evidence was submitted supporting financial hardship.  
After receipt of that evidence, the appeal was advanced on the 
Board's docket in January 2011 pursuant to 38 C.F.R. § 20.900(c) 
(2010).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In November 2010 the Veteran's representative set forth a claim 
for service connection for a dental condition, claimed as 
secondary to the claimed dystonia.  However, this matter has not 
been adjudicated by the RO, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

 



REMAND

For reasons which will become clear, the procedural history of 
this case must be set forth.  

The Veteran was notified by RO letter in June 1982 of a rating 
decision in May 1982 which denied service connection for dystonia 
and for a seizure disorder.  He did not appeal that decision.  An 
unappealed rating decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c) (West 2002).  New and material 
evidence is required to reopen a previously denied claim.  38 
U.S.C.A. § 5108 (West 2002).  

In October 1983 the Veteran applied to reconsider his claim for 
service connection for "dystonia."  He appealed the January 1984 
rating decision which found that additional evidence was cumulative 
and did not warrant a change in the prior denial of service 
connection.  A February 1984 statement of the case (SOC) addressed the 
issue of service connection for dystonia.  A March 1985 Board decision 
denied service connection for "a muscular disorder" finding that it 
had clearly and unmistakably existed prior to service and, therefore, 
the presumption of soundness was rebutted; and, further, that the 
muscular disorder was not aggravated by service.  That Board decision 
is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2010); New and material evidence is required to reopen a prior Board 
denial of a claim for service connection.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 20.1105 (2010).  

In several correspondences in April 2008 the Veteran filed a 
claim for service connection for dystonia which he alleged was 
related to service, and as secondary thereto he claimed service 
connection for a seizure disorder, an eye disorder, an ear 
disorder, and a cardiovascular disorder.  

In April 2008 the RO sent the Veteran a letter informing him of 
the VA's obligation to provide notice and assistance in 
substantiating claims, as required by the Veterans Claims 
Assistance Act of 2000 (VCAA), with respect to the claim for 
service connection for dystonia.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) and enabling 
regulations at 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a) (2009).  
That letter stated that he was notified by RO letter of June 2, 
1982, that his prior claim for dystonia was denied and that it 
had been denied because it was not considered a disability under 
the law and that new and material evidence was needed which had 
to relate to this fact. 

In May 2008 the RO sent the Veteran a VCAA letter as to the 
claims for service connection for a seizure disorder, a heart 
disorder, an ear disorder, and an eye disorder.  He was not 
informed to the reason for the prior 1982 RO denial of service 
connection for a seizure disorder.  

Following the July 2008 rating decision which is appealed, and 
which found no new and material evidence since the 1985 Board 
decision to reopen the claim for service connection for dystonia 
nor new and material evidence since the 1982 denial of a seizure 
disorder to reopen that claim, the Veteran filed a Notice of 
Disagreement (NOD) alleging that he did not have dystonia prior 
to service.  However, in correspondence to his service 
representative dated in October 2010 the Veteran stated that his 
"[d]ystonia was aggravated during my time in the service."  

In the November 2010 Informal Hearing Presentation, the Veteran's 
service representative stated that the Veteran's correspondence 
in April 2008 was to the effect that his dystonia was a separate 
and distinct disability from the disorder claimed and denied by 
the Board in 1985 and that the Veteran alleged that both dystonia 
and a seizure disorder were "consequential" to his military 
service.  

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  A timing error, i.e., providing such 
notice after the initial adjudication, can be cured if the 
corrective notice is followed by a subsequent adjudication.  A 
Supplemental Statement of the Case (SSOC) can constitute a 
readjudication of a claim, even if it states that it is not a 
decision on the appeal.  Mayfield v. Nicholson, 20 Vet. App. 537, 
541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 
(Fed.Cir. 2007) (an SSOC serves as a readjudication decision); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Here, the notice provided the Veteran as to the reason that his 
prior claim for service connection for dystonia was denied was 
incorrect.  It was denied by the RO because it was not a 
disability under the law but it was denied by the Board in 1985 
because it pre-existed service and was not aggravated during 
service.  Also, he was not provided any explanation as to the 
reason for his prior denial of service connection for a seizure 
disorder.  In sum, compliance with the mandate in Kent, 10 Vet. 
App. 1 (2006) has not been accomplished.  

Because service connection for an eye disorder, an ear disorder, 
and for a cardiovascular disorder are claimed as secondary to the 
claimed dystonia, appellate adjudication of these issues must be 
postponed pending the required development on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (In a new 
and material evidence claim, the notice must 
include notice of the evidence and 
information that is necessary to reopen the 
claim and the evidence and information that 
is necessary to establish the underlying 
claim for the benefit sought.).  In the 
notice, clarify the bases for the prior 
denials of the claims for service connection 
for dystonia and for a seizure disorder. 

2.  Take the appropriate steps to assist the 
Veteran in obtaining additional treatment 
records, if any, which may be alleged to 
constitute new and material evidence for 
reopening of the claims of service connection 
for dystonia and a seizure disorder.  

3.  After the above development, if 
additional medical evidence is obtained, 
determine whether the additional evidence is 
new and material.  

In the readjudication of the application to 
reopen the claim for service connection for 
dystonia, the RO should address whether, as 
alleged, the claim of dystonia is separate 
and distinct from the Board denial of service 
connection for a muscular disorder.  
Generally see Boggs. v. Peake, 520 F.3d 1330, 
1334-1337 (Fed. Cir. 2008). 

If it is determined that new and material 
evidence has been submitted, the RO should 
give consideration to furnishing the Veteran 
an appropriate VA examination, if required.  

4.  If the applications to reopen the claims 
are denied, or if upon reopening the claims 
are denied on the merits, furnish the Veteran 
and his representative an SSOC and return the 
case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

